      Case 1:19-cv-06137-GHW Document 90 Filed 12/14/20 Page 1 of 23



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


NICHOLAS SKIADAS, individually and on behalf
of all others similarly situated,

                        Plaintiffs,
                                               Case No. 1:19-CV-6137-GHW
            -against-

ACER THERAPEUTICS INC., CHRIS
SCHELLING, and HARRY PALMIN,

                        Defendants.



                  DEFENDANTS’ MEMORANDUM OF LAW
        IN OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO FILE
                     A THIRD AMENDED COMPLAINT



                                          MORRISON & FOERSTER LLP

                                          Jamie A. Levitt
                                          250 West 55th Street
                                          New York, New York 10019
                                          Telephone: (212) 468-8000
                                          Facsimile: (212) 468-7900
                                          Email: JLevitt@mofo.com

                                          Jordan Eth (admitted pro hac vice)
                                          425 Market Street
                                          San Francisco, California 94105
                                          Telephone: (415) 268-7000
                                          Facsimile: (415) 268-7522
                                          Email: JEth@mofo.com

                                          Attorneys for Defendants Acer Therapeutics
                                          Inc., Chris Schelling, and Harry Palmin
            Case 1:19-cv-06137-GHW Document 90 Filed 12/14/20 Page 2 of 23


                                                    TABLE OF CONTENTS

                                                                                                                                         Page


TABLE OF AUTHORITIES ......................................................................................................... ii
PRELIMINARY STATEMENT ................................................................................................... 1
PROCEDURAL HISTORY AND PLAINTIFF’S PROPOSED TAC .......................................... 5
ARGUMENT ................................................................................................................................. 9
I.        PLAINTIFF OFFERS NO GOOD CAUSE FOR AN AMENDMENT NEARLY
          TWO MONTHS AFTER THE DEADLINE ................................................................... 10
          A.         Plaintiff Was Aware of the Facts as Seen in His Withdrawn or Dismissed
                     Claims. ................................................................................................................. 11
          B.         Defendants’ Redactions to the TAC Exhibits Did Not Cause Plaintiff’s
                     Delay. ................................................................................................................... 13
II.       AMENDMENT WOULD PREJUDICE DEFENDANTS AND PLAINTIFF
          WOULD NOT SUFFER ANY PREJUDICE IF AMENDMENT IS DENIED .............. 14
          A.         Amendment Would Cause Defendants to Incur Additional Expenses and
                     Unnecessarily Delay This Action. ....................................................................... 14
          B.         Plaintiff Would Not Suffer Any Prejudice if the Motion Is Denied. ................... 16
III.      THE INTERESTS OF JUSTICE WOULD NOT BE SERVED BY ALLOWING
          AMENDMENT................................................................................................................ 17
CONCLUSION ............................................................................................................................ 19




                                                                        i
           Case 1:19-cv-06137-GHW Document 90 Filed 12/14/20 Page 3 of 23




                                             TABLE OF AUTHORITIES

                                                                                                                          Page(s)

Cases

Block v. First Blood Assocs.,
   988 F.2d 344 (2d Cir. 1993)...............................................................................................14, 15

Carnrite v. Granada Hosp. Grp., Inc.,
   175 F.R.D. 439 (W.D.N.Y. 1997)............................................................................................12

Cartica Mgmt., LLC v. CorpBanca S.A.,
   No. 14-CV-2258 (PKC), 2014 WL 12788656 (S.D.N.Y. Aug. 1, 2014) ................................15

Gullo v. City of New York,
   540 F. App’x 45 (2d Cir. 2013) ...............................................................................................13

Holmes v. Grubman,
   568 F.3d 329 (2d Cir. 2009).....................................................................................................10

Int’l Techs. Mktg., Inc. v. Verint Sys., Ltd.,
    No. 1:15-CV-2457-GHW, 2019 WL 1245013 (S.D.N.Y. Mar. 18, 2019) ..............................10

Joint Stock Co. Channel One Russia Worldwide v. Infomir LLC,
    No. 16-CV-1318 (GBD) (BCM), 2020 WL 1659849 (S.D.N.Y. Apr. 3, 2020) ......................16

Kassner v. 2nd Ave. Delicatessen Inc.,
   496 F.3d 229 (2d Cir. 2007).................................................................................................9, 10

Morelli v. Alters,
  No. 1:19-CV-10707-GHW, 2020 WL 6508858 (S.D.N.Y. Nov. 5, 2020) ..................11, 13, 15

Rent-A-Center, Inc. v. 47 Mamaroneck Ave. Corp.,
   215 F.R.D. 100 (S.D.N.Y. 2003) .............................................................................................12

In re Salomon Analyst Litig.,
    373 F. Supp. 2d 252 (S.D.N.Y. 2005).........................................................................15, 15 n. 7

In re Smith Barney Transfer Agent Litig.,
    No. 05 Civ. 7583, 2012 WL 1438241 (S.D.N.Y. Apr. 25, 2012) ...............................15, 16 n. 7

Statutes

Private Securities Litigation Reform Act, 15 U.S.C. § 78u–4(b)(3)(B) ........................................15




                                                                 ii
         Case 1:19-cv-06137-GHW Document 90 Filed 12/14/20 Page 4 of 23




                                    PRELIMINARY STATEMENT

        Acer Therapeutics, Inc. (“Acer”) is a small pharmaceutical company focused on

developing life-saving treatments for rare diseases. This case is about Acer’s multi-year effort to

bring to market a drug called EDSIVO for treatment of vascular Ehlers-Danlos syndrome

(“vEDS”), a rare, life-threatening disease for which there is currently no approved

pharmacologic treatment. Acer submitted a New Drug Application (“NDA”) for EDSIVO to the

U.S. Food and Drug Administration (“FDA”) based on a single clinical study (the “Ong Trial”)

that had shown positive results treating vEDS patients in Europe. The FDA denied the NDA, the

stock dropped, and Plaintiff sued. Acer, together with individual defendants Chris Schelling and

Harry Palmin (“Defendants”), remain hopeful that they can bring EDSIVO to vEDS patients who

need it, and are developing a plan to support the potential resubmission of the NDA 1 as they

continue to devote time, effort, and money toward this goal.

        Plaintiff asks this Court to grant it leave to file a fourth version of the complaint in this

case. But Plaintiff’s proposed Third Amended Complaint (“TAC”) comes after two rounds of

motions to dismiss earlier complaints and, most importantly, nearly two months after the

September 16 amendment deadline proposed by the parties and approved by the Court in its Case

Management Order (“CMO” (ECF No. 67)). Rule 16 case management orders are meant to

provide certainty to the parties and a management structure for the Court. Plaintiff provides no

basis for ignoring the schedule, devoting only five of twenty-two pages in his opening brief to

discussion of the legal issue this motion raises. That is presumably because the law requires

Plaintiff to show good cause for amendment, which he cannot show. He waited nearly

two months after receiving documents—that he knew he was getting—to seek amendment.


1
  See Acer’s Nov. 10, 2020 Press Release, available at: https://www.acertx.com/2020/11/10/acer-therapeutics-
reports-third-quarter-2020-financial-results-and-provides-corporate-update/.
        Case 1:19-cv-06137-GHW Document 90 Filed 12/14/20 Page 5 of 23




Plaintiff should not be allowed to ignore the Court’s Orders and amend the complaint because he

gets a production with a document that he claims supports existing and new claims.

       Plaintiff cannot establish good cause for another reason: the proposed amendments in the

TAC include claims that are based on information that Plaintiff was aware or should have been

aware of when the original complaint (“Original Complaint” (ECF No. 1)) was filed almost

eighteen months ago. Plaintiff adds two categories of allegations in the TAC: (1) “new” claims

that he had knowledge of when he filed previous versions of the Complaint, almost all of which

were already dismissed or withdrawn (see Section I.A, infra); and (2) allegations that merely

amplify his existing claim (see Section II.B, infra). Plaintiff cannot prove he was diligent in

seeking amendment where he already had the underlying information and seeks to recycle claims

from the Original Complaint and the First Amended Complaint (“FAC” (ECF No. 28)), which

were subsequently withdrawn by Plaintiff in the FAC and Second Amended Complaint (“SAC”

(ECF No. 43)) or dismissed by the Court on Defendants’ motion to dismiss the SAC. These

“new” claims also arise from non-actionable statements of corporate optimism or alleged

omission of information that was already known to the market and will be the subject of a

motion to dismiss if Plaintiff is granted leave to file the TAC. And amplified allegations

regarding an existing claim do not support a late amendment. As the chart below illustrates, this

motion is a textbook case of “enough is enough.”




                                                 2
               Case 1:19-cv-06137-GHW Document 90 Filed 12/14/20 Page 6 of 23




                                                       Original
          Category of Alleged Claims                                        FAC               SAC                  TAC
                                                       Compl.

1.       The Ong Trial was “pivotal” or                     ✓                 ✓          [Withdrawn]               ✓2
         “statistically significant.”

2.       Acer’s “product candidates are                     ✓          [Withdrawn]                                 ✓2
         believed to present a comparatively
         de-risked profile . . .”

3.       May 2017 guidance on expected                      ✓                 ✓                 ✓                  ✓
         presentation of clinical data for
                                                                                          [Dismissed]
         NDA

4.       September 2015 FDA agreement                       ✓                 ✓                 ✓                  ✓3
         regarding additional clinical
                                                                                           [Survived
         development for NDA                                                                 MTD]

5.       “Important phenotype                                                                                      ✓3
         characteristics” were “equally
         balanced” between celiprolol and
         the control groups in the Ong Trial


              Finally, Plaintiff’s TAC would unnecessarily delay the case—he already sought

     extension of the class certification pre-motion deadline because of it—and prejudice Defendants,

     because if leave is granted, the TAC will cause Defendants and the Court to expend additional

     resources responding to yet another complaint with a third motion to dismiss both new and

     resurrected claims. Plaintiff, on the other hand, would suffer no prejudice if leave to amend is

     denied because he is really seeking to add supposed evidence in his favor on the sole surviving

     claim in the SAC. As Plaintiff concedes, he added documents and some of the allegations to the



     2
      As Defendants would brief in their motion to dismiss the TAC, if needed, the challenged statements in this
     category of the TAC are not actionable because they were expressions of corporate optimism.
     3
      As Defendants would brief in their motion to dismiss the TAC, if needed, new allegations in the TAC that
     Defendants failed to disclose FDA communications would fail because the information communicated was already
     known to the market.


                                                              3
        Case 1:19-cv-06137-GHW Document 90 Filed 12/14/20 Page 7 of 23




TAC as “definitive proof that Defendants statements that ‘the FDA agreed that additional clinical

development is not needed’ . . . for EDSIVO were false and misleading.” (Pltf.’s Mot. to Amend

Br. (“Pltf.’s Br.”) (ECF No. 85) at 1-2, 15-16 (emphasis added).) Not only is that assertion

untrue, but amplification of existing claims is not a proper basis for amendment. Thus, the

factors of prejudice and interest of justice, which the Court may consider on this motion, weigh

in favor of denying Plaintiff’s request to amend.

       Plaintiff’s motion to amend skirts the issue of good cause and diligence because Plaintiff

cannot defend his disregard for the Court’s schedule. Instead, Plaintiff’s motion reads more like

a trial brief than a pleading, while distorting Defendants’ arguments and the record. And

Plaintiff’s merits assertions, in addition to not being at issue on this motion, purposefully miss

the point. As explained in previous motions in this case, prior to the June 24, 2019 Complete

Response Letter, the FDA did not tell Acer that it would not approve EDSIVO without an

additional clinical trial and Defendants never stated the FDA had no concerns about the Ong

Trial. To the contrary, the FDA accepted the NDA for filing with priority review, and the market

knew full well of criticisms of the Ong Trial. Plaintiff makes much of an FDA statement in the

September 2015 Meeting Minutes that “approval based solely on the published report of a single

study is rare,” but it was common knowledge that the FDA generally prefers two trials to

demonstrate efficacy. And, most importantly, Acer never guaranteed that the NDA would be

approved; its risk disclosures warned to the contrary, and the market knows that FDA approval is

never certain. Defendants respectfully request that Plaintiff’s late motion to amend the

Complaint for a third time be denied.




                                                  4
        Case 1:19-cv-06137-GHW Document 90 Filed 12/14/20 Page 8 of 23




            PROCEDURAL HISTORY AND PLAINTIFF’S PROPOSED TAC

       Plaintiff’s TAC is an impermissible do-over. It represents the fourth version of the

Complaint after two previous motions to dismiss and months after the Court-ordered deadline for

amendments. As the chart above illustrates, the Original Complaint contained four categories of

claims. Plaintiff dropped one to allege three categories in the FAC and then, rather than oppose

Defendants’ motion to dismiss, Plaintiff filed the SAC, this time with only two of the categories

of claims. Defendants again moved to dismiss, and the Court granted Defendants’ motion in

part, leaving one category of claims remaining. Now, Plaintiff seeks to file the proposed TAC in

an attempt to augment his existing claim and rewind the clock, adding back the categories of

claims previously dismissed or withdrawn.

       To provide more context, on July 1, 2019, the Original Complaint was filed on behalf of

a putative class of stockholders who had purchased Acer stock between September 25, 2017, and

June 24, 2019. The Original Complaint contained four categories of alleged misstatements:

(1) statements from Acer’s press releases dated September 25, 2017, and December 26, 2018,

concerning the significance of the data from the supporting Ong Trial (Original Compl. ¶¶ 31-34,

41-42); (2) a statement in the 2018 10-K that Acer’s drug candidates presented a “comparatively

de-risked” profile (id. ¶ 46); (3) a statement in the 2017 10-K concerning a May 2017 FDA

meeting (id. ¶ 36); and (4) a statement in the 2017 10-K concerning a September 2015 meeting

with the FDA (id. ¶ 35).

       Following his appointment as lead plaintiff, Plaintiff filed the FAC on December 3, 2019.

In the FAC, Plaintiff withdrew the claim arising from the statement in the 2017 10-K that Acer’s

drug candidates presented a “comparatively de-risked” profile and raised instead the other

three categories of alleged misstatements: (1) statements relating to the significance of the


                                                 5
        Case 1:19-cv-06137-GHW Document 90 Filed 12/14/20 Page 9 of 23




Ong Trial data from Acer’s press releases dated December 13, 2016, September 25, 2017,

November 13, 2017, March 7, 2018, April 16, 2019, and May 14, 2019 (FAC ¶¶ 44, 78, 80, 82,

84, 88, 98-99, 102-03); (2) statements in the 2017 10-K and July 2018 Prospectus concerning a

May 2017 FDA meeting (id. ¶¶ 92, 96); and (3) statements in the December 2017 Prospectus,

2017 10-K, and July 2018 Prospectus concerning a September 2015 meeting with the FDA

(id. ¶¶ 86, 90, 94). After pre-motion letters and a Court conference, Defendants moved to

dismiss the FAC on February 7, 2020.

       Rather than opposing Defendants’ motion to dismiss, Plaintiff filed a second amended

complaint, the SAC, on February 28, 2020. In the SAC, Plaintiff withdrew allegations

concerning Defendants’ statements about the significance of the Ong Trial data and only asserted

claims arising from Defendants’ statements in the December 2017 Prospectus, 2017 10-K, and

July 2018 Prospectus about the September 2015 and May 2017 FDA meetings. Plaintiff also

alleged a class period from December 12, 2017 through June 24, 2019.

       Defendants moved to dismiss the SAC on May 1, 2020. On June 16, 2020, the Court

dismissed Plaintiff’s claims concerning the May 2017 FDA meeting, finding that “No reasonable

investor could interpret the statement that the FDA ‘provided . . . guidance on the expected

presentation of existing clinical data’ to mean that the FDA had indicated that the Ong Trial data

were adequate to assure FDA approval of EDSIVO.” (Opinion & Order (“Op. & Order”) (ECF

No. 54) at 16-17.) The Court denied Defendants’ motion as to Plaintiff’s claims arising from the

statements in the December 2017 Prospectus, 2017 10-K, and July 2018 Prospectus concerning

the September 2015 FDA meeting. Defendants filed an Answer to the SAC on August 7, 2020,

to the sole remaining claim.




                                                6
         Case 1:19-cv-06137-GHW Document 90 Filed 12/14/20 Page 10 of 23




         On August 4, 2020, the parties met and conferred pursuant to Rule 26(f) and discussed

scheduling a mediation for October. Plaintiff requested that Defendants produce meeting

minutes, memoranda, and notes of FDA meetings, and other core FDA documents before the

mediation. Defendants agreed to produce documents for the mediation by mid-September.

Knowing those dates, Plaintiff himself proposed a case schedule that included the September 16,

2020 deadline for amendments. The parties submitted that proposed case schedule to the Court

on August 10, 2020, which provided more time for discovery than the Court’s model form.

(ECF No. 65.) At the August 17, 2020 Initial Pre-Trial Conference, this Court approved the

schedule proposed by the parties, including the September 16 deadline. (See CMO at 2.) The

Court also made clear that, “these deadlines, once I’ve established them, will be real

deadlines. . . . If you choose not to do the work necessary to fully litigate the case because you

hope that the case would settle, but it doesn’t, you should not expect that I’ll find that to be good

cause for an extension of these deadlines which have been structured to permit the parties to

focus on an early resolution of the case and are quite lengthy.” (Aug. 17, 2020 Tr. at 10:16-17,

17:9-14.)

         Defendants produced the agreed-upon documents for the mediation on September 11,

2020. 4 The parties submitted mediation briefs on September 30 and attended the mediation on

October 7. The mediation was not successful.




4
  Plaintiff’s counsel’s statement that he “did not receive Defendant’s production until Monday, September 14, 2020,
after the Parties worked out some technical issues” is incorrect. (Pltf.’s Br. at 6 n.3; Decl. of Brian Alexander (ECF
No. 86) ¶ 3.) Defendants sent the production to Plaintiff twice on September 11 around 7:37 p.m. and 11:56 p.m.
On the morning of September 14, Plaintiff’s counsel said he had not received it, but Defendants sent him the
transmission confirmations and indicated the issue must be on Plaintiff’s end. Without further involvement from
Defendants, Plaintiff apparently worked out the issue, but the fact is the production was transmitted and available
around 7:37 p.m. on September 11, 2020.


                                                          7
         Case 1:19-cv-06137-GHW Document 90 Filed 12/14/20 Page 11 of 23




         On Friday, November 6, at 9:34 p.m.—approximately two months after the mediation

production—Plaintiff notified Defendants of his intention to move to amend and provided the

proposed TAC. Then, around noon on Monday, November 9, Plaintiff informed Defendants that

he intended to submit a letter notifying the Court of his intention to file a proposed TAC and

gave Defendants until 4:30 p.m. that same day to propose redactions to his letter. Defendants

provided proposed redactions the next day, November 10, and Plaintiff filed his letter. (ECF

No. 72.) 5 Pursuant to Your Honor’s Individual Rules of Practice, Defendants submitted a

response letter on November 16. (ECF No. 74.) The Court held a Conference on November 25

and granted Plaintiff leave to file a motion to amend but directed the parties to brief the Rule 16

and timeliness arguments, not the futility arguments that would be preserved for a motion to

dismiss, if any. (See Nov. 25, 2020 Tr. at 11:24-12:4 (“I expect that [Rule 16] will be the focus

of the opposition and that it will not raise the issues of futility. Any challenges to the legal

sufficiency of the complaint will come in another form of a motion to dismiss in the event that

the Court grants leave to plaintiffs to file their proposed amended complaint.”).) Despite this

instruction, Plaintiff filed what is essentially a trial brief loaded with his one-sided version of the

case. 6 Defendants maintain, as explained in their November 16 letter (ECF No. 74), that the

proposed TAC fails to adequately state new claims, but, pursuant to the Court’s direction, will




5
 Plaintiff argues Defendants somehow delayed his motion to amend by delaying their proposed redactions to the
TAC exhibits. But Defendants provided the proposed redactions as soon as the Court granted leave to file the
motion. See Section I.B, infra.
6
  Plaintiff misrepresents Defendants’ arguments in their previous motions to dismiss, as discussed in more detail in
Section III, infra. What Defendants argued was untenable was Plaintiff’s assertion that Defendants proceeded with
the NDA despite the FDA having allegedly told them that they would not approve EDSIVO without an additional
clinical trial. Contrary to Plaintiff’s assertion (Pltf.’s Br. at 20), Defendants never argued that the FDA did not raise
any concerns about the NDA. Consistent with the Court’s directive, however, Defendants will address this point
fully in motion to dismiss briefing, if any.


                                                            8
        Case 1:19-cv-06137-GHW Document 90 Filed 12/14/20 Page 12 of 23




fully brief a motion to dismiss if leave to amend again is granted and focus here instead on the

Rule 16 issue before the Court.

       Plaintiff’s proposed TAC seeks to extend the start of the class period back to

September 25, 2017, and add claims based on alleged statements or omissions—some of which

were known to the market, some of which were corporate optimism, and some of which were

previously dismissed by the Court or withdrawn by Plaintiff. Plaintiff’s TAC contains

five categories of claims: (1) the claim that Plaintiff previously withdrew from the FAC, arising

from Defendants statements that the Ong Trial was, inter alia, “pivotal” and achieved

“statistically significant” results (TAC ¶¶ 152, 155, 157, 161, 171, 173, 174, 184-85, 193-94,

196); (2) the claim that Plaintiff previously withdrew from the Original Complaint, arising from

Defendants statement in the 2018 10-K that Acer’s drug candidates had a “comparatively

de-risked profile” (id. ¶ 188); (3) the claim that this Court previously dismissed, regarding

Defendants statement about the FDA providing “additional guidance” at the May 2017 FDA

meeting (id. ¶¶ 166, 179); (4) new assertions that Plaintiff alleges (and Defendants dispute)

amplify the surviving claim regarding statements about the September 2015 FDA meeting (id.

¶¶ 160, 167, 180); and (5) a claim that Defendants’ statement that “[i]mportant phenotype

characteristics [were] equally balanced” in the Ong Trial was false or misleading (id. ¶¶ 156,

164, 172, 177, 190), which is based on publicly available information. (See Chart at p. 3, supra.)

                                          ARGUMENT

       Plaintiff’s motion to file an inexcusably late and unnecessary third amended complaint

should be denied. Despite the generally liberal standard of Rule 15(a), a court may deny leave to

amend pleadings “where the moving party has failed to establish good cause, as required by

Rule 16(b), to amend the pleadings after the deadline set in [a] scheduling order.” Kassner v.


                                                 9
       Case 1:19-cv-06137-GHW Document 90 Filed 12/14/20 Page 13 of 23




2nd Ave. Delicatessen Inc., 496 F.3d 229, 243 (2d Cir. 2007). By limiting the time for

amendments, the rule is designed to offer a measure of certainty in pretrial proceedings, ensuring

that “at some point both the parties and the pleadings will be fixed.” Id. “The party moving to

amend bears the burden of demonstrating good cause,” Int’l Techs. Mktg., Inc. v. Verint Sys.,

Ltd., No. 1:15-CV-2457-GHW, 2019 WL 1245013, at *3 (S.D.N.Y. Mar. 18, 2019). Here,

Plaintiff fails to meet that burden. “[T]he primary consideration” to determine whether good

cause exists “is whether the moving party can demonstrate diligence.” Kassner, 496 F.3d at 244;

Holmes v. Grubman, 568 F.3d 329, 335 (2d Cir. 2009). Plaintiff offers no good answer as to

why the applicable deadline that he missed could not reasonably have been met with proper

diligence. Int’l Techs., 2019 WL 1245013 at *3. Plaintiff knew or should have known the

information underlying the “new” allegations earlier—especially given that the majority of the

“new” claims were previously raised in earlier versions of the Complaint.

       In addition, leave to amend should be denied because the case will be delayed and

Defendants will be prejudiced by the expenditure of time and resources responding to yet another

complaint. In contrast, Plaintiff will not suffer any prejudice because, other than the improperly

recycled claims, the substance of many of the proposed allegations merely amplify the surviving

claim from Plaintiff’s SAC. Finally, the interests of justice weigh against amendment; Plaintiff

does not get to engage in multiple rounds of alleging, withdrawing, and pleading battles every

time he receives a document he likes. Plaintiff misconstrues Defendants’ arguments and the

documents to argue, in vain, that the interests of justice support amendment.

I.     PLAINTIFF OFFERS NO GOOD CAUSE FOR AN AMENDMENT NEARLY
       TWO MONTHS AFTER THE DEADLINE

       Plaintiff missed (and never sought to extend) the Court-ordered deadline he proposed for

amendments by nearly two months. And he himself had proposed that deadline aware of the

                                                10
        Case 1:19-cv-06137-GHW Document 90 Filed 12/14/20 Page 14 of 23




timing of the mediation and mediation production. Plaintiff cannot show any cause, let alone

good cause, to upend the Court’s schedule and cause Defendants and the Court to rewind the

case and litigate yet another motion to dismiss. He should not be permitted now to amend the

complaint, for a third time, based on a production of documents he knew would be made around

the time of the deadline he proposed and never sought to extend. See Morelli v. Alters,

No. 1:19-CV-10707-GHW, 2020 WL 6508858, at *3 (S.D.N.Y. Nov. 5, 2020) (denying

amendment and noting that defendant failed to explain his delay in seeking amendment and

failure to request an extension of the deadline).

       A.      Plaintiff Was Aware of the Facts as Seen in His Withdrawn or
               Dismissed Claims.

       Plaintiff does not have a reasonable excuse for the nearly two-month delay in requesting

leave to file the proposed TAC, because he was aware of the facts underlying his “new” claims

(including those that were previously dismissed or withdrawn) well before September 16, 2020.

The three previous versions of the complaint did not rely on any confidential witnesses or

internal Acer documents; instead Plaintiff’s claims were based on publicly available information.

“A party is not diligent where the information motivating the request to file an amended

complaint was previously available to the public.” Morelli, 2020 WL 6508858, at *2. Plaintiff

asserts he had to “re-review[] all of Defendants’ public statements to determine if the new

information rendered those statements false or misleading.” (Pltf.’s Br. at 19 (emphasis added).)

But a re-review of public statements does not justify ignoring the Court’s schedule, particularly

when the majority of Plaintiff’s “new” claims were raised in previous versions of the complaint

and were either withdrawn by Plaintiff or dismissed by the Court, including the following claims.

       •    Statistical Significance: Plaintiff’s allegations in the TAC concerning the statistical
            significance of the Ong Trial were previously raised in the Original Complaint
            (Original Compl. ¶ 31), and the FAC asserted a claim arising from the same

                                                    11
       Case 1:19-cv-06137-GHW Document 90 Filed 12/14/20 Page 15 of 23




           September 2017 press release, among others, that included statements about the Ong
           Trial’s statistical significance. (FAC ¶¶ 44, 78, 80, 82, 84, 88, 98-99, 102.)
           Importantly, Plaintiff withdrew those allegations when he omitted them from his
           SAC. In the TAC, Plaintiff includes ten additional statements concerning the
           statistical significance of the Ong Trial that were not included in previous versions of
           the complaint. (See TAC ¶¶ 155, 157, 171-74, 184-85, 193-94.) But those statements
           go to the same underlying alleged misstatement and in any event were publicly
           available and Plaintiff could have included—but failed to include—those statements
           in the FAC. Plaintiff’s belated inclusion of these ten statements on a previously
           raised and withdrawn claim does not constitute good cause to allow a
           third amendment. See Carnrite v. Granada Hosp. Grp., Inc., 175 F.R.D. 439, 448
           (W.D.N.Y. 1997) (finding Plaintiff's counsel’s “inadvertence” or oversight is not
           good cause for purposes of Rule 16(b) and denying amendment).

       •   De-Risked Profile: Similarly, the claim arising from Defendants’ statement in the
           2018 10-K that its drug candidates had a “de-risked” profile was previously included
           in the Original Complaint (Original Compl. ¶ 46), but Plaintiff chose not to include
           that claim in the FAC or SAC.

       •   Guidance: Plaintiff also reasserts his previously dismissed claim concerning
           Defendants statement about FDA “guidance” at the May 2017 FDA meeting. (TAC
           ¶¶ 167, 180.) Plaintiff alleged this exact claim in the SAC (SAC ¶¶ 110-11, 114-15),
           and the Court dismissed this claim on Defendants’ motion to dismiss. (Op. & Order
           at 16-17.)

       Plaintiff did not discover any of his “new” claims from information in the mediation

production; rather, as the long history of amendments in this case makes clear, Plaintiff was

aware or should have been aware of these claims and statements from the start of this case based

on public information. He cannot misuse the mediation production to revive his withdrawn and

dismissed claims. And, because he was already aware of these claims, he cannot argue that he

exercised due diligence by waiting nearly two months after the deadline to seek to amend. See

Rent-A-Center, Inc. v. 47 Mamaroneck Ave. Corp., 215 F.R.D. 100, 104-05 (S.D.N.Y. 2003)

(finding defendants lacked good cause to add counterclaim where the substance of the “new”

claim was known when defendants filed their original amended answer). Similarly, as

Defendants would more fully brief if necessary on a motion to dismiss, if leave to amend is

granted, Plaintiff’s claim concerning Defendants’ statement about the patient “phenotype

                                                12
        Case 1:19-cv-06137-GHW Document 90 Filed 12/14/20 Page 16 of 23




characteristics” in the Ong Trial is based on publicly available information, as the Ong Trial was

published in The Lancet.

       In his moving brief, Plaintiff relies solely on cases that found the plaintiff diligent in

moving to amend within three months of discovering new information. (Pltf.’s Br. at 19.) But

even if Plaintiff had discovered the facts giving rise to the “new” claims in September, which the

facts belie, the fact that Plaintiff sought amendment within three months does not per se

demonstrate due diligence. Courts in this District, including this Court, have found that a

movant was not diligent in bringing a motion to amend, despite moving within three months of

learning new information, and have denied motions to amend. See Morelli, 2020 WL 6508858,

at *3 (denying amendment due to movant’s two and a half month delay in seeking amendment);

Gullo v. City of New York, 540 F. App’x 45, 47 (2d Cir. 2013) (finding that the district court

“acted well within its discretion” in concluding that plaintiff did not exercise due diligence after

waiting three months to move for amendment after learning of information that formed the basis

of the proposed amendment). Here, Plaintiff had access to information giving rise to the claims

that were asserted or should have been asserted in the Original Complaint and FAC. And he had

access to the mediation production in September but did not seek an extension or leave to amend

the TAC until nearly two months later—this is not an exercise of diligence.

       B.      Defendants’ Redactions to the TAC Exhibits Did Not Cause Plaintiff’s Delay.

       Plaintiff’s assertions aside, Defendants are not responsible for his delay in bringing this

motion. Two business days after providing Defendants a copy of the proposed TAC, Plaintiff

filed a letter notifying the Court of his intention to move to amend. Defendants responded to

Plaintiff’s letter in the time provided by Your Honor’s Individual Rules, and the Court set a

Conference on Plaintiff’s proposed motion. Because Plaintiff filed a pre-motion letter with the


                                                 13
        Case 1:19-cv-06137-GHW Document 90 Filed 12/14/20 Page 17 of 23




Court (regardless of whether or not he believes he had to), he could not have filed a motion to

amend before the Court’s scheduled Conference on November 25. (See Nov. 23, 2020 Order

(ECF No. 78) (“Plaintiff is directed not to file their amended complaint until after the

conference”).) Plaintiff’s assertion, therefore, that his delay is somehow due to the time it took

Defendants to provide proposed redactions for the exhibits to the motion to amend rings hollow.

Defendants provided those redactions five days (including the Thanksgiving holiday weekend)

after the Court granted Plaintiff leave to file this motion (despite Defendants’ suggestion to

Plaintiff that the filing could exclude such exhibits to avoid the need for redaction). The delay

here is Plaintiff’s choice, not Defendants’ fault.

II.    AMENDMENT WOULD PREJUDICE DEFENDANTS AND PLAINTIFF
       WOULD NOT SUFFER ANY PREJUDICE IF AMENDMENT IS DENIED

       In determining what constitutes “prejudice,” courts consider whether the assertion of the

new claim would: (i) require the opponent to expend significant additional resources to conduct

discovery and prepare for trial; or (ii) significantly delay the resolution of the dispute. See Block

v. First Blood Assocs., 988 F.2d 344, 350 (2d Cir. 1993). Here, Plaintiff’s proposed TAC does

both as it upends the schedule and would require Defendants to brief another motion to dismiss.

On the other hand, Plaintiff would not be prejudiced because he can use, if admissible, the facts

alleged in his proposed TAC to pursue the claims asserted in the SAC.

       A.      Amendment Would Cause Defendants to Incur Additional Expenses and
               Unnecessarily Delay This Action.

       The proposed TAC will delay—and already has delayed—the case schedule. Pursuant to

the parties’ August 10, 2020, joint scheduling letter to the Court, Plaintiff proposed that he would

submit his pre-motion letter for class certification on November 23, 2020. (Joint Aug. 10, 2020

Ltr. (ECF No. 65) at 2.) Given the proposed TAC, and despite his claim that it would have no


                                                     14
         Case 1:19-cv-06137-GHW Document 90 Filed 12/14/20 Page 18 of 23




effect on the schedule, Plaintiff requested, and this Court has granted, an extension of time for

Plaintiff to file his motion for class certification until fourteen days after denial of Plaintiff’s

motion for leave to file the TAC or resolution of the motion to dismiss. (ECF Nos. 77, 80.)

While “[m]ere delay . . . does not provide a basis for a district court to deny the right to amend,”

Block, 988 F.2d at 350, the delay, additional costs to Defendants in responding to the TAC, and

Plaintiff’s failure to demonstrate diligence weigh in favor of denying the motion to amend. See

Morelli, 2020 WL 6508858, at *3 (denying motion to amend despite finding that prejudice to

non-movant was not overwhelming).

        If leave to amend is granted, Defendants will be prejudiced by the need to expend

additional resources drafting another motion to dismiss and potentially a new answer. See

Morelli, 2020 WL 6508858, at *3 (finding prejudice due to delay because new claims would

likely require extensive motion practice to test the sufficiency of the new claims). In addition, a

motion to dismiss will trigger a mandatory stay under the Private Securities Litigation Reform

Act (“PSLRA”) 15 U.S.C. § 78u–4(b)(3)(B) (“In any private action arising under this chapter, all

discovery and other proceedings shall be stayed during the pendency of any motion to dismiss”).

Courts in this District have found that the PSLRA stay is mandatory for all motions to dismiss.

See In re Smith Barney Transfer Agent Litig., No. 05 Civ. 7583, 2012 WL 1438241, at *2

(S.D.N.Y. Apr. 25, 2012) (finding “discovery must be stayed pending all motions to dismiss,

even if an earlier motion to dismiss failed.”); see also Cartica Mgmt., LLC v. CorpBanca S.A.,

No. 14-CV-2258 (PKC), 2014 WL 12788656, at *1 (S.D.N.Y. Aug. 1, 2014). 7 And, the scope of


7
  At the November 25 conference, Plaintiff cited In re Salomon Analyst Litig., 373 F. Supp. 2d 252 (S.D.N.Y. 2005)
to argue that the Court has discretion to apply a stay of discovery under the PSLRA to a successive motion to
dismiss. Plaintiff does not cite to any case law in his brief regarding the PSLRA stay, however, likely because he
had previously relied on dicta in Salomon. See In re Salomon, 373 F. Supp. 2d at 256 (discussing whether the
PSLRA stay was automatic but ultimately holding that the successive motion to dismiss resulted in stay of discovery
under PSLRA). In any event, the court in In re Smith Barney, which was decided after Salomon and assessed the

                                                        15
         Case 1:19-cv-06137-GHW Document 90 Filed 12/14/20 Page 19 of 23




discovery is unsettled because Plaintiff seeks to file a late TAC with additional allegations about

additional statements and an expanded class period. Indeed, in his motion to extend time for

class certification briefing, Plaintiff acknowledged that he “believes that the Court should defer

Plaintiff’s motion for class certification until the Court determines the operative class period.”

(Pltf.’s Nov. 19, 2020 Ltr. (ECF No. 77) at 1.)

        B.       Plaintiff Would Not Suffer Any Prejudice if the Motion Is Denied.

        As set forth above, Plaintiff should not be permitted to revive claims already withdrawn

or dismissed, and so he would not be prejudiced by a denial that forecloses what he can no

longer claim. As for the additional allegations concededly added as “proof” of the claim that

survived the motion to dismiss the SAC (Pltf.’s Br. at 1-2, 15-16), courts have denied motions to

amend “to amplify facts” where such amendment does not “affect the claims to be tried,” is

“unnecessary” and would “needlessly [ ] require the defendant to expend time and resources

drafting an answer.” Joint Stock Co. Channel One Russia Worldwide v. Infomir LLC,

No. 16-CV-1318 (GBD) (BCM), 2020 WL 1659849, at *13 (S.D.N.Y. Apr. 3, 2020) (collecting

cases). Not only does the proposed TAC not prove Plaintiff’s claim (the record from Acer’s

multi-year interactions with the FDA regarding the NDA clearly shows that the FDA did not tell

Acer that it would not approve EDSIVO without an additional clinical trial), these additional

allegations are not a proper reason for amendment, particularly a late one.

        Plaintiff alleged in the SAC that Defendants misrepresented the likelihood of FDA

approval by stating the FDA “agreed” at the September 2015 that no further clinical development

was needed for approval. Defendants, of course, deny that claim, and continue to assert that the



weight of authority, found that the PSLRA stay is unambiguously mandatory and automatically applies to any
motion to dismiss. See In re Smith Barney, 2012 WL 1438241 at *2 (“there is nothing ambiguous about the
meaning of ‘any’” motion to dismiss in the plain language of the PSLRA’s stay provision).

                                                      16
        Case 1:19-cv-06137-GHW Document 90 Filed 12/14/20 Page 20 of 23




statement pertained to submission, not approval, of the NDA, but in any event, as Plaintiff

acknowledges, the Court has already held it was sufficiently pled. (Pltf.’s Br. at 2.) Plaintiff

does not need to amend the complaint, upend the schedule, and cause Defendants and the Court

to expend resources on another motion to dismiss to add proof at the pleading stage. Nor is it

required that Plaintiff attach the confidential communications between Acer and the FDA as

exhibits to the TAC or directly quote from documents, as the Court noted at the November 25

Conference. (See Nov. 25, 2020 Tr. at 13:16-23.) Plaintiff’s motion itself shows that there is no

prejudice from denial of an amendment that includes additional facts for a claim the Court

already found Plaintiff sufficiently asserted in the SAC. (See Pltf.’s Br. at 20 (“the new

allegations are closely related to the allegations in the Second Amended Complaint—both are

based on the FDA’s communications with Acer about the Ong Trial and EDSIVO’s NDA.”).)

III.   THE INTERESTS OF JUSTICE WOULD NOT BE SERVED BY ALLOWING
       AMENDMENT

       The interests of justice would not be served by allowing Plaintiff to file an untimely

complaint to recycle previously dismissed or withdrawn claims and add facts that amplify his

existing claim. Plaintiff has already amended the Complaint twice, and Defendants have already

filed two motions to dismiss. The interests of justice especially do not weigh in favor of

amendment, with its delays and costs, for a small pharmaceutical company. (See Aug. 17, 2020

Tr. at 9:18-10:15 (discussion of the parties’ effort to seek an early resolution of the case to

conserve resources).) Acer has only 20 employees and a total market capitalization of

approximately $30 million and is still working to develop four separate drugs addressing serious

unmet medical needs. Rather than promote the efficient resolution of this matter, Plaintiff’s

proposed TAC will burden Defendants with additional costs and delay, providing further reason

to deny the motion.

                                                 17
        Case 1:19-cv-06137-GHW Document 90 Filed 12/14/20 Page 21 of 23




       Furthermore, Plaintiff misconstrues Defendants’ arguments on their motion to dismiss the

SAC and twists the facts in order to argue that “justice requires that the Court grant Plaintiff’s

leave to amend.” (Pltf.’s Br. at 21-22.) In their motion to dismiss the SAC, Defendants argued

that Plaintiff’s theory—that the FDA had told Acer that it could not submit the NDA or that the

FDA would not approve EDSIVO without an additional clinical trial—was untenable and

implausible. (Defs.’ Mot. to Dismiss Br. (ECF No. 50) at 19.) The Court acknowledged that

Defendants’ argument has “some bite,” but found that Plaintiff alleged another plausible theory.

(Op. & Order at 22.) Contrary to Plaintiff’s assertion otherwise, Defendants never represented

that “the suggestion that Acer would have moved forward with its NDA for EDSIVO even after

the FDA criticized the Ong Trial [w]as ‘implausible to the point of absurdity.’” (Pltf.’s Br. at 3.)

Defendants never represented that the FDA did not have or did not express concerns about the

NDA. Defendants’ argument was that it was implausible Acer would have moved forward if the

FDA told them it would not approve EDSIVO without an additional clinical trial. That argument

is clearly stated in the portion of Defendants’ prior motion to dismiss brief that Plaintiff relies

on—“By this Plaintiff suggests that the FDA would have told Defendants that it would not

approve the NDA for EDSIVO without further clinical study.” (Pltf.’s Br. at 4; Defs.’ Mot. to

Dismiss Br. at 19 (emphasis added).)

       Plaintiff similarly misconstrues the FDA documents produced by Defendants. The

documents set forth an extensive, several-year record of communications and meetings between

Acer and the FDA concerning the NDA. Although the FDA expressed some concerns about the

Ong Trial, the documents show that Defendants worked with the FDA and submitted additional

information and documents in response to the FDA’s requests. Contrary to Plaintiff’s

interpretation, the record does not establish that the FDA communicated to Acer that it would not


                                                  18
         Case 1:19-cv-06137-GHW Document 90 Filed 12/14/20 Page 22 of 23




approve the NDA based on the Ong Trial. The FDA simply said that it would not commit in

advance to approval, reserving several issues for substantive review following acceptance for

filing of the NDA. If, as Plaintiff alleges, the FDA communicated to Acer as early as May 2017

that issues with the Ong Trial were insurmountable and it would not approve EDSIVO without

an additional study, the FDA’s subsequent actions—telling Acer to schedule future meetings

concerning the NDA, requesting additional documents and information concerning the Ong

Trial, advising Acer regarding the presentation of the Ong Trial data and Acer’s analysis in the

NDA, accepting the NDA for filing, granting priority review, and describing possible paths

forward that could provide the substantial evidence of effectiveness needed to support the

potential resubmission of the NDA 8—would indeed defy logic. The fact is, the Ong Trial data

and criticisms thereof were publicly available, the public was aware that Acer was relying on the

Ong Trial alone to support its NDA, and it was common knowledge that the FDA generally

prefers two trials to demonstrate efficacy. And Acer repeatedly warned investors that approval

was not guaranteed. Plaintiff’s twisting of the facts does not tip the balance in favor of

amendment.

                                              CONCLUSION

        Defendants respectfully request that the Court deny Plaintiff’s motion for leave to file the

proposed TAC.




8
 See Acer’s Mar. 18, 2020 Press Release, available at: https://www.acertx.com/2020/03/18/acer-receives-formal-
dispute-resolution-request-fdrr-response-from-fdas-office-of-new-drugs/.

                                                      19
     Case 1:19-cv-06137-GHW Document 90 Filed 12/14/20 Page 23 of 23




Dated: December 14, 2020                MORRISON & FOERSTER LLP

                                        By: /s/ Jamie A. Levitt
                                           Jamie A. Levitt
                                           250 West 55th Street
                                           New York, New York 10019
                                           Telephone: (212) 468-8000
                                           Facsimile: (212) 468-7900
                                           Email: JLevitt@mofo.com

                                           Jordan Eth (admitted pro hac vice)
                                           425 Market Street
                                           San Francisco, California 94105
                                           Telephone: (415) 268-7000
                                           Facsimile: (415) 268-7522
                                           Email: JEth@mofo.com

                                            Attorneys for Defendants Acer Therapeutics
                                            Inc., Chris Schelling, and Harry Palmin




                                   20
